SORONDO, J.
(concurring)
I agree with the majority that the lower court’s revocation of the defendant’s probation must be reversed. I write briefly to observe that yet again a criminal defendant who was treated mercifully by the trial court with the understanding that she •would make the victim of her criminal acts financially whole, has successfully avoided accomplishing what she agreed to do and will not be punished for her failure to do so.1 As a result, the grant of mercy the victim agreed to at time of sentencing, i.e. a sentence of probation with a special condition of restitution, as opposed to seeking an incareerative sentence or a probationary sentence with more onerous special conditions, is ultimately rewarded by a sense of total frustration.
Although I agree that no probationer should be punished for non-payment of restitution without a showing that he or she has the ability to pay, I feel strongly that victims of crime need to be made aware of the painful reality that restitution in many, if not most, criminal cases is wholly illusory. They should also be told that if leniency is afforded the defendant at sentencing on condition that he or she pay restitution and the defendant does not *1229pay, punishment is rarely possible. If, knowing that, the victim still wishes to chance collection of his or her financial losses in this manner, the choice will at least be knowingly and intelligently made. The alternative to such disclosure is a profound sense of betrayal on the victim’s part and the bitterness that will inevitably follow. At a time when the public increasingly looks to the courts for justice, this is a sense of betrayal and bitterness the judiciary would do well to avoid.

. Although the victim in this case is a large corporation which will be able to write off and perhaps pass on the cost of the loss to its customers, in most cases the victim is not so fortunate. This is particularly true in cases involving crimes where restitution is intended to cover the cost of medical expenses incurred by the victim as a result of the defendant’s criminal conduct.